EXHIBIT 10.09

March 1, 2017

 

Winston Black

Chief Executive Officer

SWK Holdings Corporation

14755 Preston Rd, Suite 105

Dallas, TX 75254

 

Dear Winston:

 

The purpose of this letter is to confirm the understanding of Pine Hill Group
and New Jersey limited liability company (“Consultant”) of Consultant’s
engagement to provide certain financial consulting services to SWK Holdings
Corporation, a Delaware corporation (the “Company”).

 

SCOPE OF SERVICES

The Scope of Services (“Services”) includes providing the services of Charles as
the Company’s principal financial officer (as defined in the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The Services to be provided by
Consultant and Mr. Jacobson, which include all functions generally associated
with the position of chief financial officer (“CFO”) including, but not limited
to the following:

a.Oversight of the Company’s accounting and finance organization; Preparation
and review of the Company’s filings under the Exchange Act, including the
quarterly and annual reports on Form 10-Q and Form 10-K, respectively, and the
current reports on Form 8-K (collectively, the “Periodic Reports”), signing of
the quarterly and annual reports, and providing the certifications required by
Rule 13a-14 of the Exchange Act;

b.Oversight of the preparation of and review of the quarterly and annual
financial statements and other financial information;

c.Oversight and review of the Company’s period end closing documents that
support the information presented in the financial statement and Periodic
Reports;

d.Assistance in the completion of the annual audit and quarterly reviews of the
Company’s financial statements;

e.Completion of any checklists or certifications required by (i) the Company’s
auditors, including the Generally Accepted Accounting Principles (“GAAP”)
Checklist, the SEC Checklist and management representation letters;(ii) the
administrators of the Company’s outstanding warrants and equity compensation
plans; and (iii) any lenders;

f.Assistance in complying with Section 404 of the Sarbanes-Oxley Act of 2002 and
related rules and regulations (“SOX”);

g.Assistance as the Company considers necessary with any comments or issues that
are raised by the Company’s auditors;

h.Assistance as the Company considers necessary with respect to any comment
letters received by the Securities and Exchange Commission;


 

i.Meeting with members of management, the Board of Directors and the Audit
Committee upon request, including attendance at all meetings of the Audit
Committee;

j.Other projects, task or assignments as directed by the Company’s management.

PROFESSIONAL FEES

Our fees for the services outlined in the Scope of Services will be billed
monthly per the following schedule:

Work performed during the quarter ended March 31: $50,000 – ($16,667 per month)
Work performed during the quarter ended June 30: $30,000 – ($10,000 per month)
Work performed during the quarter ended September 30: $30,000 – ($10,000 per
month)
Work performed during the quarter ended December 31: $30,000 – ($10,000 per
month)

Our fees are based on our review of the requested services and our current
understanding of the Company’s anticipated business. If it appears that the
estimated fees will be exceeded, we will bring this to your attention prior to
incurring any additional fees and mutually agree on a revised scope budget, and
associated incremental billings. Any incremental efforts and fees will be agreed
upon in writing prior to the commencement of any additional work.

We will also bill the Company for reasonable out-of-pocket expenses. Our fees
and out-of-pocket expenses will be billed on a monthly basis. Invoices rendered
are due and payable upon receipt unless otherwise stated.

This engagement letter pertains only to those items referenced in the Scope of
Services. Any additional services that may be requested by the Company and we
agree to provide will be the subject of separate arrangements.

We reserve the right to cease further work and performance in the event of
non-payment by the Company.

DISCLOSURE OF CONFIDENTIAL INFORMATION

We will not disclose to any non-party to this agreement any confidential
information, which comes into the possession of Consultant or any of its
members, partners, principals, employees, agents or representatives
(collectively, “Affiliates”), directly or indirectly arising out of the
execution of this agreement and the provision of the Services. "Confidential
Information" means any information that relates to the Company’s business model
and value propositions, service offerings, execution strategies, financial
requirements, competition, staffing, governance and corporate structure, trade
secrets, or business affairs, or customer lists, but does not include:

 

a.Information, which on the date hereof or thereafter becomes generally
available to the public other than as a result of a disclosure, directly or
indirectly, by the Consultant or its Affiliates.

b.Information which is disclosed by the Consultant with the prior written
consent of the Company; and

c.Information which was received by the Consultant from a third party who did
not acquire it in violation of a confidentiality agreement with the Company or
its employees or agents, or from a third party who was not otherwise prohibited
from transmitting the information to the Consultant by a contractual, legal, or
fiduciary obligation of confidence to the Company.

 




 

In addition, we will not use or disclose any Confidential Information acquired
during any previous consulting engagements or from previous employers without
written permission from the company or employer.

Consultant agrees to disclose the Confidential Information only to those of its
Affiliates who need to know such Confidential Information for the exclusive
purpose of performing the Services. Consultant agrees (i) to inform all of its
respective Affiliates who receive Confidential Information of the confidential
nature of such Confidential Information and to direct all such Affiliates to
treat such Confidential Information confidentially in accordance with this
Agreement and not to use it other than for the purposes described above, (ii) to
be responsible in any event for any breach of this Agreement by any of its
Affiliates, and (iii) to make all reasonable, necessary, and appropriate efforts
to safeguard such Confidential Information from disclosure to any person or
entity other than as permitted hereby.

In the event that Consultant or any of its Affiliates is requested under the
terms of a subpoena or order issued by a court or by a governmental body to
disclose any of the Confidential Information, the Consultant will promptly
notify the Company so that it may seek a protective order or other appropriate
remedy or waive compliance with this Agreement. If such protective order or
other remedy is not obtained or the Company waives compliance with this
Agreement and disclosure of any of the Confidential Information is legally
required, the Consultant will furnish only that portion of such Confidential
Information that is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information furnished.

 

INDEMNIFICATION

The Company will indemnify and hold the Consultant and its present and former
members, partners, principals, directors, employees and agents harmless from any
liability, damages (including without limitation, direct, incidental and
consequential) fees, expenses and costs (including defense costs) associated
with any third-party claim arising from or relating to (i) the Company’s
misrepresentations or (ii) false or incomplete information provided by any of
the Company’s personnel or agents to the Consultant in the performance of its
Services. In the case of indemnification against third-party claims, the party
seeking indemnity will give prompt notice of such claim to the Company. The
Company shall control the defense of the case with counsel of its choosing that
is reasonably satisfactory to the indemnified party. The indemnified party will
reasonably cooperate with the defense. So long as the Company assumes the
defense, the Company will not be responsible for the fees and expenses of any
separate counsel retained by the indemnified party. The Company is not required
to indemnify in respect of settlements effected without the Company’s prior
written consent. The Company may not settle a case without the consent of the
indemnified party, such consent not to be unreasonably withheld.

With respect to the Services, the Company agrees that, with respect to any
action brought by the Company, the liability of the Consultant and its present,
future and former members, partners, principals and employees for any claim,
including but not limited to, Consultant’s negligence, shall not exceed the fees
it receives for the portion of the work giving rise to such liability. In
addition, the Company agrees that, with respect to any action brought by the
Company, the Consultant and its present, future and former members partners,
principals and employees shall not under any circumstances be liable for any
special, consequential, incidental or exemplary damages or loss (nor any lost
profits, taxes, interest, tax penalties, savings or business opportunity).

The terms of this Section shall apply regardless of the nature of any claim
asserted (including, but not limited to, contract, statute, tort, strict
liability or any form of negligence, whether of the Company, Pine Hill Group or
others, except for Pine Hill Group’s gross negligence or willful misconduct) and
whether or not the Consultant was advised of the possibility of the damage or
loss asserted; but such terms shall not apply to the extent finally determined
to be contrary to any applicable law, including, without limitation, the federal
securities laws. Such terms shall also continue to apply after any termination
of this Agreement and during any dispute between the parties.




 

The Company will include the Consultant and Mr. Jacobson in its D&O Policy. The
Consultant will also maintain its own professional liability insurance.

WARRANTY OF PERFORMANCE

Pine Hill Group warrants that it will perform its services on a reasonable
professional efforts basis. This warranty is in lieu of, and we expressly
disclaim, all other warranties, express, implied or otherwise, including without
limitation any implied warranties of merchantability or fitness for a particular
purpose. We cannot and do not warrant computer hardware, software or services
provided by other parties

EMPLOYEE SERVING AS CHIEF FINANCIAL OFFICER

Consultant agrees that a material factor in the Company’s retention of
Consultant to provide the Services was the availability of Mr. Jacobson to serve
as the Company’s principal financial officers. In the event that (a) Mr.
Jacobson is no longer available to serve in such capacity or (b) a material
breach by the Consultant of the terms of this Agreement, the Company at its
option may (i) appoint another employee of Consultant to fill such role or (ii)
immediately terminate this Agreement.

OTHER MATTERS

Either party shall have the right in its sole and absolute discretion to
terminate this Agreement and all respective rights and obligations hereunder
upon a 45 day written notice. In the event that a written termination notice is
delivered to either party, Mr. Jacobson or any other employee of the Consultant
serving as Chief Financial Officer of the Company will submit a letter of
resignation to the Company within five (5) business days.

 

This engagement letter reflects the entire agreement between us relating to the
services covered by this letter. It replaces or supersedes any previous
proposals, correspondence and understandings, whether written or oral. The
agreements contained in this engagement letter shall survive the completion and
termination of this engagement for a period of three (3) years.

 

If there are any questions, please contact us. If the Services outlined herein
are in accordance with your requirements and if the above terms are acceptable,
please have one copy of this letter signed in the space provided below and
return it to me.

 

Sincerely,

 

[image_001.jpg]

 

Charles Jacobson

Pine Hill Group

The services and terms as set forth in this engagement letter are agreed to.

 


 

 



Pine Hill Group

 

By:         /s/ Charles Jacobson     Charles Jacobson        

 

SWK Holdings Corporation

 

By:         /s/ Winston Black     Winston Black        

 





